           Case 2:20-cv-00706-JAD-DJA Document 7 Filed 04/24/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 LIT Ventures, LLC,                                      Case No.: 2:20-cv-00706-JAD-DJA

 4          Plaintiff
                                                        Order Shortening Briefing Schedule for
 5 v.                                                    Emergency Motion Application for
                                                            Writ of Mandamus or in the
 6 Jovita Carranza, as Administrator to the                 Alternative for a Temporary
   United States Small Business Administration,            Restraining Order/Preliminary
 7                                                                   Injunction
           Defendant
 8                                                                     [ECF No. 6]

 9         Based on the declaration of Brian D. Shapiro, Esq. and good cause appearing, IT IS

10 HEREBY ORDERED that the briefing schedule for plaintiff LIT Ventures, LLC’s Emergency

11 Motion Application for Writ of Mandamus or in the Alternative For a Temporary Restraining

12 Order/Preliminary Injunction [ECF No. 6] is SHORTENED. Any response to the motion must

13 be filed by April 29, 2020, and any reply must be filed by May 1, 2020.

14         IT IS FURTHER ORDERED that, before the close of business today, LIT Ventures must

15 inform Mr. Flake at the U.S. Attorney’s Office for the District of Nevada that the court has

16 entered this scheduling order.

17         IT IS FURTHER ORDERED that LIT Ventures must serve a copy of this order on the

18 defendant at the addresses listed in paragraph 9 of Shapiro’s declaration as soon as practicable.

19                                                        ___________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
20                                                                                    April 24, 2020

21

22

23
